DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After-Final Consideration Program 2.0 Pilot
The AFCP request filed 29 March 2021 has been fully considered within the guidelines of the program.  The proposed claim amendments will not be entered as they do not place the application in condition for allowance and do not materially simplify or reduce issues for appeal.
Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.  
With respect to the §103 rejection over Shin et al., applicant argues that Shin fails to disclose the specific conditions for cation exchange chromatography recited in claim 1 (the proposed amendment further narrowing these conditions to a flow rate of “about 60 cm/hr”).  Applicant argues that the secondary references do not render these conditions obvious in view of the unexpected results achieved through the optimized conditions.  Applicant makes similar arguments with respect to the rejection over Son et al. Applicant has filed a Declaration under Rule 132 in support of these arguments.
As stated in the Final Rejection, these arguments and the Declaration are not persuasive for the reasons set forth more fully below.
Applicant argues that in order to separate and purify plasma for use in pharmaceutical purposes, it is essential to remove FXI efficiently and with a high degree of removal.  Applicant argues that the processes of Shin and Son only incidentally remove FXI and thus, due to the different purposes and configurations, are different from the claimed method.
pharmaceutical use of final product, specific level of removal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the Declaration demonstrates how the log reduction factor (LRF) of FXI and the results of the thrombin generation assay (TGA) after cation exchange chromatography is affected by the flow rate.  Data is provided for a flow rate of 60 cm/hr and 132 cm/hr.  Applicant argues, and the Declaration asserts, that the claimed rate of 60 cm/hr shows a far superior effect in removing FXI.  
These arguments and evidence provided are not persuasive as applicant has failed to establish that the results are unexpected and significant, and the results provided are not commensurate with the scope of the claimed invention.  
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  In this case, applicant has not provided any explanation or data on whether the results obtained at 60 cm/hr are statistically significant.  Further, Karlsson explicitly acknowledges that one in the art would expect variations in the flow rate to impact the removal efficiency of the cation exchange media (see rejection above).  In particular, Karlsson teaches that the flow rate determines the residence time of the protein on the column and the time available for the protein to diffuse into the adsorbent and interact with the ion exchange ligands (pg. 104, §4.43).  From these teachings, one in the art would therefore expect that a slower flow rate could provide additional time for the proteins to interact with the cation exchange media and provide improved removal.  The additional evidentiary references supplied by applicant further support that one in the art knows that unexpected.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  In the instant case, applicant has only provided data for a single point within the claimed range (60 cm/hr) and a single point outside the claimed range (132, cm/hr, which exceeds the range taught by Son; Shin is silent as to a preferred flow rate on the cation exchange column).  Thus, applicant has not established the criticality of the claimed flow rate range of about 60 cm/hr.  Applicant may consider providing multiple data points which would cover flow rates below, within, and exceeding the claimed range.  
Finally, applicant’s Declaration does not provide any details of the cation exchange chromatography process performed in the experiment, beyond the flow rate.  Thus, there is no information provided on whether the experiment performed is commensurate in scope with the claimed process for removing FXI during plasma protein separation and purification, or whether other variables are critical to achieve the alleged unexpected result.
	For these reasons, the previously presented rejection would still be applicable to the proposed amendment filed 29 March 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777